Citation Nr: 0726456	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 50 
percent from an initial grant of service connection for sleep 
apnea syndrome, secondary to diabetes mellitus.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


REMAND

The veteran served on active duty from March 1966 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In April 2006, the Board issued a decision and the veteran 
appealed that decision to the Court of Appeals for Veterans 
Claims (Court).  The Court thereafter granted the veteran's 
motion to supplement the record on appeal with VA medical 
treatment records from March 2005 to April 2006 that reflect 
treatment received for the disabilities involved in this 
case.  

At the time this Board issued its decision, the Board was not 
aware of those medical treatment records because they were 
not included in the claims folder.  Yet, VA medical treatment 
records are deemed to be within the control of VA and should 
have been considered in making a final decision.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Accordingly, the Court 
vacated the Board's April 2006 decision and remanded this 
appeal for further proceedings.  And since those VA medical 
treatment records are still not part of the claims file, a 
remand is necessary for the purpose of obtaining such records 
and readjudicating the claims.  

In addition, the veteran was never invited, pursuant to 
38 C.F.R. § 3.159(b), to provide VA with any evidence in his 
possession that pertains to his claim.  Nor was he given 
notice that complies with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice should be sent to the veteran.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C., for the following 
action:

1.  Send the veteran notice that complies 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006) and 38 C.F.R. § 3.159(b).  

2. Assist the veteran in obtaining 
evidence by seeking medical records of the 
veteran's treatment at VA hospitals and 
other VA medical facilities (including 
records from March 2005 to the present) 
and medical records from the private 
providers for whom the veteran supplies 
medical waivers.  Associate any evidence 
obtained with the claims folder. 
3.  Then readjudicate the claim.  If any 
sought benefit is denied, issue the 
veteran a supplemental statement of the 
case.  After the veteran has been given an 
opportunity to respond, the claims file 
should be returned to this Board for 
further appellate review.  
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2006), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



